Title: General Orders, 17 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs ferry Tuesday July 17th 1781
                     Parole Champagne
                     Countersigns PassiLyons.
                  
                  For the Day Tomorrow
                  Major General LincolnLieutenant Colonel OlneyFor picquet  Major WoodbridgeInspector    Captain RemickThe Commander in Chief is exceedingly pleased with the Conduct of Major General Howe for marching with so much alacrity and rapidity to the defence of the stores at Tarrytown and repulsing the Enemy’s shipping from thence.
                  He requests General Howe and all the officers and soldiers of the American and French Armies who were employed on the occasion to accept this public acknowledgement of their Services.
                  The gallant behaviour and spirited exertions of Colonel Sheldon, Captain Hurlbut of the second regiment of Dragoons: Captain Lieutenant Miles of the Artillery and Lieutenant Shaylor of the 4th Connecticut regiment (previous to the arrival of the troops) in extinguishing the flames of the vessels which had been set on fire by the enemy and rescuing the whole of the ordinance and stores from Destruction entitle them to the most distinguished notice and Applause of their General.
                  The Alacrity and dispatch manifested by the officers and soldiers employed in erecting the works at Dobb’s ferry are highly pleasing to the General: he begs that Colonel Greaton and Lieutenant Colonel Gouvion may accept his thanks for their attention and activity on this occasion and that they will be pleased to communicate to the officers and soldiers of the working party and of the Corps of Sappers and Miners employed there the grateful sense he entertains of their services.
                  A General Court Martial whereof Colonel Putnam is appointed President will assemble tomorrow at 10 ô clock AM. at the president’s Marquee for the trial of Stephen Dodge of the second regiment of Light Dragoons and such other prisoners as may be brought before it.
                  Lieutenant Colonel Sprout Major Scott, two Captains from the first Connecticut, two from the second—two from the first Massachusetts, one from the second, one from the third; and two from the New Hampshire Brigades will attend as Members.
                  All evidences and persons concerned are requested to attend.
                  An Orderly Serjeant from each Division to be sent to the Court.
                  The Commander in Chief directs that in future all prisoners charged with Capital Crimes be sent to the Provost guard to be tried by a General Court Martial of the line; those charged with crimes not capital to be confined in the quarter guards of their respective regiments and tried by regimental Courts martial.
                  Those who Confine Prisoners in the Provost are to note at the bottom of the Charge against them the names of the Witnesses their Rank and the regiment to which they belong.
                  A Captain and fifty men for three days command to be on the Grand parade precisely at five ô clock this afternoon they are to relieve a like number now on command at Tarrytown.
                  After Orders.
                  Four able bodied men from each brigade who understand mowing to be sent early tomorrow morning to the Forage master General’s Quarters near Storm’s bridge to be employed by him till further orders.
               